DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following prior art has been found to be similar to the claimed subject matter, but does not anticipate nor make obvious the claimed invention.
Murata et al. (US 2010/0117391)
Kesil (US 2019/0229003)
Noriyuki (WO 2013187104)

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a reticle pod gripping unit.  Independent Claims 1 and 5 identify the following uniquely distinct combination of features:
Claim 1: “at least two gripping modules, each of said at least two gripping modules deposed on an end of said gripping arm for passing through said reticle pod; wherein each of said at least two gripping modules comprises a case extending inside to outside of said reticle pod, a stopper configured in said case and passing through said reticle pod” in combination with the other claim limitations.
Claim 5. “at least two gripping modules, each of said at least two gripping modules deposed on an end of said gripping arm and passing through said upper cover; wherein each of said at least two gripping modules comprises a case extending inside to outside of said upper cover” in combination with the other claim limitations.

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
1. A gripping unit, comprising: 
a gripping arm for gripping a reticle pod; and 
at least two gripping modules, each of said at least two gripping modules disposed on an end of said gripping arm for passing through said reticle pod; wherein each of said at least two gripping modules comprises a case extending inside to outside of said reticle pod, 
a stopper configured in said case and passing through said reticle pod and 
a spring unit connected with said stopper; wherein said spring unit is used to restore a position of said stopper.
4. The gripping unit of claim 1, wherein stopper has an arrow-shape.  
5. A reticle pod, comprising: an upper cover; a lower cover for covering said upper cover; and a gripping unit comprising: a gripping arm to grip said upper cover, and at least two gripping modules, each of said at least two gripping modules disposed on an end of said gripping arm and passing through said upper cover; wherein each of said at least two gripping modules comprises a case extending inside to outside of said upper cover, a stopper configured in said case and passing through said upper cover and a spring unit connected with said stopper;   wherein said spring unit is used to restore a position of said stopper.  
8. The reticle pod of claim 5, wherein stopper has an arrow-shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652